In an action to recover damages for personal injuries suffered by plaintiff when he was allegedly struck by a truck owned by defendant Wisotsky and driven by defendant Horn, defendants appeal from an amended judgment entered on a decision in plaintiff’s favor after trial before the court without a jury. Amended judgment affirmed, with costs. No opinion. Johnston, Acting P. J., Wenzel, MaeCrate and Schmidt, JJ., concur; Adel, J., dissents and votes to reverse the amended judgment and to dismiss the complaint, upon the grounds that plaintiff’s proof and the fair inferences which may be drawn therefrom fail to establish a cause of action against defendants.